J-A18045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: G.J., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.B.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 374 WDA 2020

               Appeal from the Order Entered February 7, 2020
     In the Court of Common Pleas of Allegheny County Orphans’ Court at
                         No(s): CP-02_AP-105-2019

BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 19, 2020

       B.B. (Mother) appeals from the order granting the petition of the

Allegheny County Office of Children, Youth, and Families (CYF) to involuntarily

terminate her parental rights to G.J. (Child), born in December 2015, pursuant

to the Adoption Act, 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). We affirm.

       The trial court set forth the relevant background as follows:

       Child was born . . . to [Mother] and an unknown father.[1] Mother
       had prior history with [CYF], primarily due to [M]other’s mental
       health. Mother, herself was an adjudicated dependent child.
       Additionally, Mother’s rights to an older child were involuntarily
       terminated [in 2015], and that child was adopted. [Child] came
       to the attention of CYF after Mother was involved in an incident
____________________________________________


1 The trial court also involuntarily terminated the parental rights of “E.
Unknown,” and any unknown father of Child. We note that Mother’s paramour
at the time, M.J., was listed as Child’s putative father in several dependency
orders and family service plans (FSP) from 2017 to 2019, although there was
no indication that M.J. was Child’s biological father.        Mother and M.J.
apparently ended their relationship sometime at the end of 2018 or the
beginning of 2019. Neither “E. Unknown” nor M.J. has filed an appeal from
the termination order or is a party to this appeal.
J-A18045-20


       outside of a home, and left [Child] with a friend. She couldn’t
       remember who she left [C]hild with. Eventually, [Child] was
       located by police. [C]hild was found alone in the apartment by
       himself. [Child] was brought into care of CYF on August 7, 2017,
       and adjudicated dependent on October 18, 2017.

Trial Ct. Op., 4/14/20, 2-3.

       By way of further background, the record shows that in February of

2015, Dr. Neil Rosenblum, a clinical psychologist with Allegheny Forensic

Associates (AFA), initially evaluated Mother in connection with the CYF case

involving Mother’s older child.2 Evaluation, 2/5/15, at 1. In his report, Dr.

Rosenblum noted that Mother stated she had been in mental health treatment

“all [her] life” for anxiety and depression. Id. at 5. Mother also acknowledged

a pattern of past visual and auditory hallucinations.        Id.   According to Dr.

Rosenblum, Mother presented with pronounced mood swings, a short

attention span, and a high degree of impulsivity. Id. Dr. Rosenblum rated

Mother’s judgment and insight as poor.           Id.   At that time, Dr. Rosenblum

concluded that Mother’s emotional volatility and unstable mental health status

made it impossible for her to provide a stable home life for her older child.

Id. at 7. As noted above, Mother’s parental rights to her older child were

subsequently terminated in 2015.



____________________________________________


2 Written reports of Dr. Rosenblum’s evaluations were admitted at the
termination of parental rights (TPR) hearing as CYF Exhibit 3. N.T., 2/7/20,
at 75. Additionally, CYF admitted the trial court’s prior orders as CYF Exhibit
1 and the FSP’s as CYF Exhibit 2.



                                           -2-
J-A18045-20



        In the instant case, following Child’s removal from Mother’s care and

adjudication of dependency, CYF developed an initial FSP in November of

2017.     The initial FSP identified Mother’s needs as (1) providing a more

comfortable living environment for Child,3 (2) addressing mental health

concerns, and (3) learning child development skills. As to the mental health

concerns, Mother was to meet every Monday at Pittsburgh Mercy to complete

dual diagnosis therapy.

        The FSP for December of 2017 added a goal for Mother to complete an

“AFA Evaluation to discuss [mental health] concerns.” FSP, 12/22/17, at 5.

Mother’s visitation at that time consisted of two-hour long supervised visits

two days per week.

        Dr. Rosenblum evaluated Mother on February 1, 2018, in connection

with the present case.4 At that time, Dr. Rosenblum conducted an individual
____________________________________________


3 In the instant termination of parental rights (TPR) petition, CYF indicated
that after finding Child alone at the home of Mother’s friend, “[p]olice also
went to [M]other’s home, at which time it was found that [M]other had no
furniture except an air mattress.” See TPR Pet., 6/6/19, at ¶ 8.

4 In the reasons for referral section of his February 2018 report, Dr.
Rosenblum stated:

        [Child] is currently being referred for an interactional evaluation
        with [Mother], with [M]other also scheduled for an individual
        mental health assessment. Specific referral questions include: 1)
        does [M]other have a current mental health diagnosis and if so
        what services would be needed to assist [M]other, 2) does
        [M]other have a bond with [Child] and is she appropriate with
        affection with him, 3) does [M]other continue to internalize
        [Child’s] needs and wants, and if so, what parenting service would



                                           -3-
J-A18045-20



evaluation of Mother and an interactional evaluation with Mother and Child.

Report, 2/7/18 at 1. In his report dated February 7, 2018, Dr. Rosenblum

stated that Mother presented with similar symptoms as she had in his prior

evaluation. Id. at 3. Dr. Rosenblum observed that Mother wanted to present

herself in a positive light but exhibited “a high level of cognitive confusion”

and rapidly changing emotions. Id. at 4. Dr. Rosenblum described Mother’s

responses to testing as “highly unrealistic,” and indicated that her “test results

[were] very much lacking in validity.” Id. For example, the doctor noted that

“[Mother] failed to endorse a single feature dealing with mood swings,

affective instability, racing thoughts, or symptoms of hypomania, despite

exhibiting significant clinical evidence of such concerns. . . .”           Id.    Dr.

Rosenblum rated Mother’s judgment and insight as poor. Id. at 3.

       Dr. Rosenblum concluded that Mother struggled with mental health

issues but was “well aware of the fact that acknowledging such concerns would

adversely affect her ability to have [Child] return to her care.” Id. at 6. Dr.

Rosenblum noted that Mother acknowledged “significant mental health

concerns” during her 2015 evaluation but denied all such concerns during the

February of 2018 evaluation. Id. at 4. Dr. Rosenblum suggested that Mother



____________________________________________


       be indicated, and 4)           does     [M]other   understand   [Child]’s
       developmental needs.

Report, 2/7/18, at 1.


                                           -4-
J-A18045-20



would benefit from appropriate psychotropic medication and “more intensive

group therapies.” Id.

      Between March and July of 2018, Mother’s visits were first increased to

four days per week, with two of those visits being coached and two being

unsupervised, and then to five-hour unsupervised visits, twice per week. CYF,

however, in either the FSPs for March and July of 2018, did not add

requirements that Mother seek medication for her mental health issues or seek

more intensive therapies.

      On October 31, 2018, Dr. Rosenblum conducted a third evaluation of

Mother, as well as another interactional evaluation of Mother and Child, and

he issued a report on November 12, 2018. Report, 11/12/18, at 1. In his

report, Rosenblum again observed that Mother’s attention span was short,

“jumping from one association to another.” Id. at 4. During her interactions

with Child, Mother would lose focus on Child and the activity at hand. Further,

Mother would become frustrated with Child for displaying age-appropriate

behavior.   According to Dr. Rosenblum’s report, Mother’s “responses to

psychological testing were highly distorted and largely lacking in validity.” Id.

at 5. Dr. Rosenblum also noted that Mother indicated that she is an “incredible

mom.” Id. at 6.

      Dr. Rosenblum observed that there was “very little change in [Mother’s]

mental health and functioning” as she continued to exhibit limited attention

span, hypomania, and a heightened degree of instability.         Id. at 6.   Dr.




                                      -5-
J-A18045-20



Rosenblum noted that “[Mother] [wa]s not on any psychotropic medication

and d[id]n’t believe that she needs it.” Id.

      In the conclusion section of his November of 2018 report, Dr.

Rosenblum “strongly” recommended that Mother follow through with a

psychiatric consultation and begin a trial on medication to “reduce her

cognitive confusion, help her improve emotional regulation . . ., and improve

her concentration and ability to sustain her focus on productive activities.”

Id.   He continued, “[w]ithout more well-defined and constructive mental

health intervention it is not going to be possible for [Mother] to reliably

improve in her parenting skills or ability to function effectively in providing

care for [Child].” Id. at 7.

      In the FSP for December of 2018, CYF indicated that Child remained in

foster care due to Mother’s lack of compliance with CYF.           CYF added

“medication management” under Mother’s mental health goals.               FSP,

12/10/18, at 3.     Mother’s visits remained twice a week for five hours,

unsupervised. The FSP maintained a goal of reunification but changed the

concurrent goal from placement with a family member to adoption.

      On January 8, 2019, the trial court entered an order directing that

“[v]isits for [M]other are to be supervised.”     Order, 1/8/19.    The order




                                     -6-
J-A18045-20



continued: “Mother is permitted to have some unsupervised time during the

visits. [M.J.] is not to be present during [Mother’s] visits.” 5

        The FSP for February of 2019 indicated that Mother “had a psychiatric

evaluation at Mercy.” FSP, 2/13/19, at 2. Under “action steps,” the February

of 2019 FSP required Mother to “follow any and all recommendations when

the evaluation is received.”6 Id. The FSP also called for Mother to continue

attending once weekly outpatient dual diagnosis treatment at Mercy to work

on coping strategies and “to identify red flags that lead her into violent

relationships.” Id.

        On June 6, 2019, CYF filed a termination of parental rights petition. The

petition alleged, in part:

        [Mother] is currently unable to parent this child as she has failed
        to comply with the goals established for her in [FSP’s] and ordered
        by th[e trial court]. Mother has not participated in or completed
        drug and alcohol treatment.[7] Mother participates in weekly
        mental health treatment; however, her level of cooperation and
        progress is unknown. Mother has not participated in or completed
        intimate partner violence counseling. Mother visits with [Child];
        however, her visits were recently changed from unsupervised to
        supervised after it was learned that [Mother] was out in the
____________________________________________


5 The trial court titled the order as an order upon a motion of a party. The
motion is not contained in the record. However, it appears that the trial court
ordered visitations to be supervised following an incident involving M.J.,
Mother’s paramour at the time. See N.T. at 42 (indicating that Mother’s
visitations went back to supervised after “the incident with M.J.”).

6   CYF did offer any reports from Mercy Behavioral Health into evidence.

7 We note that CYF did not substantiate the allegation that Mother was not
participating in drug and alcohol treatment. See Trial Ct. Op. at 5 (noting
that “drug and alcohol is no longer a concern for Mother”).

                                           -7-
J-A18045-20


      community with [Child]. There are additional concerns that
      [Mother] continues to have contact with her paramour, with whom
      there are concerns of intimate partner violence.

Pet. at ¶ 9.

      After the filing of the TPR petition, Dr. Rosenblum evaluated Mother for

a fourth time in October of 2019 and issued a report on November 16, 2019.

Dr. Rosenblum conducted an individual evaluation of Mother, an interactional

evaluation of Mother and Child, as well as an interactional evaluation of Foster

Mother and Child. Id. at 1.

      Dr. Rosenblum noted that Mother reported that she started taking a

psychotropic medication, Wellbutrin, at that time.      Report. 11/16/19 at 5.

However, Mother continued to display a pattern of emotional lability despite

Mother’s report that she started taking prescription medication.       Id. at 1.

During the evaluation, Rosenblum observed that Mother “is desirous of

portraying herself in excessively positive terms as functioning extremely well

in her personal adjustment.” Id. at 5. However, Dr. Rosenblum noted that

“[Mother] continues to display racing thoughts and rapid speech, with

continued symptoms of hypomania and a tendency to jump from one

association to another very quickly.” Id. at 4.

      Dr. Rosenblum concluded:

      In my clinical opinion [Mother’s] mental health status remains
      marginal, unpredictable, and not consistent with someone who
      can be reliably depended upon to use sound judgment. Her ability
      to respond to the needs of [Child] in an effective and protective
      manner is also very questionable. As a result, it is this evaluator’s
      clinical opinion that a goal change to adoption is consistent with
      [Child’s] needs and welfare at this time.

                                      -8-
J-A18045-20



Id. at 7.

       The trial court held the TPR hearing on February 7, 2020.8        At the

hearing, CYF presented testimony and evidence through Michele Williams, a

CYF caseworker, and Dr. Rosenblum. Mother testified on her own behalf.

       The trial court summarized the testimony at the hearing as follows:

       Ms. Williams testified that Mother had prior history with the
       agency; she had an older daughter who [Mother]’s rights were
       involuntarily terminated, and that child had since been adopted.

                                       *       *   *

       Ms. Williams testified that Mother was ordered to drug and alcohol
       treatment. When questioned about [Mother]’s progress on her
       drug and alcohol treatment goal, Ms. Williams responded:
       “[Mother] was — she I have an assessment with POWER. That
       was completed on 9-28-17. However, she was recommended to
       just complete outpatient mental health therapy services.” No
       further treatment for drug and alcohol treatment was
       recommended. As such, drug and alcohol is no longer a concern
       for Mother.

       Ms. Williams also testified to Mother’s parenting goal.         Ms.
       Williams testified that Mother had this goal because “there were
       concerns about her care of [Child], that she left him alone and did
       not ensure his safety by making sure that someone was with him.”
       Ms. Williams also testified that [Mother] completed parenting by
       participating in the Holy Family coached visitation. Mother started
____________________________________________


8 Prior to the TPR hearing, Frank McWilson, Esq. (GAL) entered his appearance
on behalf of Child. Mother has not challenged Child’s right to legal counsel.
See In re Adoption of K.M.G., 219 A.3d 662 (Pa. Super. 2019) (en banc)
(appeal granted) (holding that (1) “this Court’s authority is limited to raising
sua sponte the issue of whether the orphan’s court violated Section 2313(a)
by failing to appoint any counsel for the Child in a termination hearing,” and
(2) we may not “review sua sponte whether a conflict existed between
counsel’s representation and the child’s stated preference in an involuntary
termination of parental rights proceeding” (citations omitted) (emphasis in
original)).

                                           -9-
J-A18045-20


     her coached visitation in January 2018 and completed the
     program in June 2018.     Mother also has a Family Service
     caseworker who also addressed parenting goal when they were
     meeting with [Mother].

     Ms. Williams testified that [Mother] consistently maintained her
     visitation goal. She testified, “[Mother] does have visitation. Part
     of those visitations are supervised, so she has not had any
     unsupervised day visits or any type of overnight visits for [CYF]
     to be able to determine her parenting.” Mother’s visits are usually
     a few hours, partially supervised, and partially unsupervised. The
     caseworker would bring [Child] to [Mother], spend some time with
     them and then leave Mother and [Child] for about an hour and
     half, to two hours alone. The caseworker would then return to
     pick up [Child] and transport him back to his foster home.
     Throughout the life of the case, Mother has consistently
     maintained her visits with [Child].

     Ms. Williams testified that Mother had a domestic violence
     objective because she was involved in an incident with her
     paramour. When questioned if [Mother] completed domestic
     violence treatment, Ms. Williams testified, “Not to [CYF’s]
     knowledge, no. She was referred for [intimate partner violence]
     and domestic violence on October — I’m sorry, December 2018,
     but she did not participate or there’s been no record that she has
     participated in that.” There was no documentation that [Mother]
     attended nor successfully completed her domestic violence goal.

     Mother’s main goal has been mental health throughout the life of
     the case. Ms. Williams testified, “[Mother] has a history of mental
     health dating back to when she was a child. There are concerns
     about her behavior and the stability of her mental health.” Ms.
     Williams testified that the only diagnoses that [CYF] had were
     from evaluations that were complete by Dr. Rosenblum. She
     further testified, “[Mother] continu[ed] to receive services at
     Mercy Behavioral Health. She was recommended to do—take
     medication. She reported that she started taking medication in
     October of 2019.” The [trial c]ourt later learned through Ms.
     Williams[’] testimony, that [Mother] had received the
     recommendation to take medication for her mental health in
     November of 2018. There was documentation that [Mother] had
     been working with Mercy Behavioral Health from November
     2017[] until June of 2019. Nonetheless, Ms. Williams expressed
     ongoing concerns regarding [Mother’s] mental health.           She
     testified: “We would want to see that [Mother] have more

                                    - 10 -
J-A18045-20


     consistently attending in order to ensure that her mental health is
     stable, that she’s taking her medication as she needs to in order
     for her to have stability so that she can take care of [Child] and
     ensure his safety.” She also testified, “[Mother] called me
     yesterday and was very verbally loud and aggressive toward me
     on the phone. She’s not done that in the past before, so I’m not
     sure what was the reason why yesterday.” Ms. Williams further
     testified:

        Even though [Mother] has made progress on her goals,
        [CYF] still is concerned regarding her stability of her mental
        health. Will she be able to maintain that stability, It’s still
        unknown. [Child] has had supervised visits with [Mother],
        but she has not had him in her care over an extended period
        of time. Also, [Child] has now almost been in the foster
        home with [foster mother] for almost two years.
        [CYF] would want to have permanency for [Child], and with
        [Child]’s mental health history and then just the
        uncertainty, we’d like to move forward with having a
        permanent home for [Child].

     Mother’s inability to stabilize her mental health was the primary
     reason CYF moved forward with TPR petitions, seeking termination
     of [M]other’s parental rights, and seeking permanency for [Child].

                                 *     *      *

     At the TPR [h]earing, the [c]ourt heard reliable testimony from
     [Dr. Rosenblum]; whom was qualified as an expert and informed
     in child psychology.     Dr. Rosenblum had completed four
     evaluations and reports for this family: February 5, 2015,
     February 7, 2018, November 12, 2018 and November 16, 2019.
     Dr. Rosenblum discussed his initial individual evaluation of
     [Mother] in February of 2015. He testified:

        “[Mother] has always had a history of prominent mental
        concerns.   At the time of that evaluation of 2015, I
        diagnosed her with schizoaffective disorder, a rule-out of
        post-traumatic stress disorder, a history of cannabis abuse
        an impulse control disorder with paranoid personality traits
        and a rule-out of borderline intellectual function.

        She has always had a history of some concerns with
        hallucinations and, you know, paranoid delusional thoughts,
        episodes of bipolar disorder, rapid mood swings and


                                     - 11 -
J-A18045-20


        difficulty maintain focus on her thoughts and regulating her
        emotions effectively.

        She’s had a history of conflict with other people and has
        [undergone] psychiatric treatment for many years without
        any, at the time of this evaluation and others, any
        appreciable change of significant nature on her part.

     Dr. Rosenblum stressed that it was his understanding that
     [Mother] has always had mental health concerns since she was a
     child.

     When questioned about changes between [M]other’s original
     evaluation in February of 2015 and her most recent evaluation in
     November of 2019, Dr. Rosenblum testified:

        I would say that she presents or minimizes her mental
        health functions, and I would say that there doesn’t appear
        to be as much evidence of hallucinations or delusions, but I
        believe that she is well aware of the fact that the concerns
        has raised about her mental health functioning as a major
        obstacle to her ability to parent her son . . . so, she talks
        about these symptoms now more like dreams or dreamlike
        states that she has during the day when she thinks about
        her mother or if she recognizes that her may be near her.

        I would say that there may be mild improvement in her
        mental health functioning, but at the same time, I would say
        that there’s still evidence of clear bipolar disorder[],
        problems with questions about the likelihood of
        hallucinations as well.

     Dr. Rosenblum believed that although [M]other spoke as [though]
     she had improved slightly, he still had major concerns about her
     efforts to minimize her mental health needs. He further testified,
     “I do not believe that she achieved the stability in her mental
     health functioning that she’s capable of making sound decisions
     or providing appropriate care for her son.”

     Dr. Rosenblum additional[ly] testified, “I don’t see a significant,
     perhaps mild but not significant level of improvement[.”] He
     further explained on cross examination, “I think [M]other has
     made efforts to try to understand some of her mental health
     symptoms and control them . . . she’ll try to avoid dealing with
     situations that stress her out. So, I would say that she’s trying to
     avoid conflict and trying to avoid negative influences and stress

                                    - 12 -
J-A18045-20


     factors in her life perhaps better than she has in the past.” Over
     a four-year period of evaluating [M]other, Dr. Rosenblum
     expressed although he acknowledges some growth, yet still, he
     had concerns regarding Mother’s mental health and her ability to
     properly care for [Child].

                                    *    *    *

     Mother testified that she goes to outpatient mental health therapy
     weekly at Mercy Behavioral. She testified that she and [M.J.] got
     into a slight altercation but no police were called. “It was just a
     misunderstanding, that’s what it was, and miscommunication
     between both of us. He went his way, I went my way, and then I
     proceeded on the visitation with my son.” Mother did not think
     she needed domestic violence treatment. [Mother] also testified
     that she works full time and has housing. Mother testified that
     she has been taking her medication since October of 2019. She
     further [] explained, “It[‘s] been helping me have clearer
     thoughts, and it[‘s] been helping me have a stimulating mind and
     has been helping me to stay focused. [Mother] testified that she
     was ready to be a mother to her child and had the support of her
     sisters in raising [Child]. She testified that [Child] cries when the
     visits are over, and that neither of them want to leave each other.
     She also testified that she has good communication with [Child’s]
     foster mother, her cousin. This [c]ourt has no doubt that mother
     loves and cares for [Child].

Trial Ct. Op. at 4-11, 12 (footnotes and record citations omitted) (emphasis

added).

     At the conclusion of the hearing, the trial court took the case under

advisement. Id. at 108. The trial court filed the decree terminating Mother’s

parental rights on February 10, 2020. On March 10, 2020, Mother filed a

timely notice of appeal and a concise statement of matters complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court filed a

responsive opinion.



                                    - 13 -
J-A18045-20



       In its Rule 1925(a) opinion, the trial court found there was “clear and

convincing evidence that termination was warranted under 23 Pa.C.S.[ §]

2511(a)(2), (a)(5), an[d] (a)(8)” and that “[t]ermination of Mother’s parental

rights would best serve the physical, emotional and psychological needs of

welfare of [Child] pursuant to § 2511(b).” Trial Ct. Op. at 15. In support, the

trial court summarized the testimony offered by Ms. Williams and Dr.

Rosenblum and concluded:

       CYF presented credible testimonies that Mother suffers from
       ongoing difficulties with mental health treatment and has
       repeatedly been unable to demonstrate that she can provide Child
       with a safe environment due to her inability to stabilize her mental
       health. Ms. Williams and [D]r. Rosenblum, both testified that that
       [M]other has had mental health concerns since she was a child
       and her mental health directly affects her parenting abilities. All
       witnesses testified that Mother began taking her medication in
       October 2019, although it was recommended for her to take
       medication for her mental health in November of 2018.[9] Dr.
       Rosenblum testified that although Mother has made mild
       improvements, she minimizes her mental health needs and acts
       as though there are no issues with her parenting which is a major
       concern for him. Mother[] has met some of goals, but the
       primary issue that brought [Child] into care, [M]other’s
       mental health, remains an issue three years later.[10]

____________________________________________


9The trial court “did not consider her taking her medication as compliance for
her [m]ental [h]ealth [g]oal” because the Mother began taking her
medications after CYF filed the TRP petition. Trial Ct. Op. at 6 n.5.

10 We note that the trial court refers to several different time frames as
testified to by the parties. See Trial Ct. Op. at 7 (noting the testimony that
Child was in his foster home for almost two years), 10 (noting the “four-year
period” Dr. Rosenblum evaluated Mother), 11 (noting Dr. Rosenblum’s
testimony that Child’s psychological needs were not connected for at least
three years), 16 (finding that Mother’s mental health remained an issue



                                          - 14 -
J-A18045-20



Id. at 15-16 (emphasis added).

       Mother raises a single issue for our review:

       Did the trial court abuse its discretion and/or err as a matter of
       law in granting the petition to involuntarily terminate Mother’s
       parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (8)?

Mother’s Brief at 6.

                                   Section 2511(a)

       Mother argues that CYF failed to present clear and convincing evidence

to support the trial court’s determination under Section 2511(a). Specifically,

Mother contends that the record did not establish that the conditions that led

to Child’s removal still existed and could not be remedied or that termination

would best serve Child’s needs and welfare. Id. at 22. Mother emphasizes

that the record “include[d] evidence that Mother exhibited parenting skills and

made progress to a point where Mother could provide proper care and control

of Child.” Id. at 28

       In support, Mother references the lack of unsupervised day visits or

overnight visits and asserts that “CYF’s inability to assess Mother’s parenting

capacity does not equate with proof that Mother cannot parent.” Id. at 22-

23. Mother maintains that CYF did not offer evidence supporting its concern




____________________________________________


“three years later”). As noted above, approximately twenty-two months
passed between Child’s removal from Mother’s care and CYF’s filing to the TPR
petition, and thirty months passed between Child’s removal and the TPR
hearing.

                                          - 15 -
J-A18045-20



for domestic violence or that Mother failed to participate in a domestic violence

program. Id. at 23

      As to CYF’s concerns regarding Mother’s mental health, Mother argues

that “CYF’s uncertainty is not proof Mother could not maintain mental health

stability.” Id. Mother asserts that CYF was not able to provide competent

evidence to support the concern that she was not taking her medication. Id.

Further, Mother points out that CYF was unaware that Mother rescheduled any

missed therapy appointments and “received no reported concerns from

Mother’s therapist.” Id. at 23-24.

      Mother further asserts that it was an abuse of discretion for the trial

court not to consider her use of medication because there is no evidence that

it was prescribed or recommended by her therapist prior to October of 2019.

Id. at 24. Mother also contends that the trial court improperly relied on Dr.

Rosenblum’s recommendation that Mother take medication for mental health

because he is not a psychiatrist and there is no indication that Mother’s

psychiatrist recommended medication prior to October of 2019. Id. at 25.

Mother emphasizes that “[FSP’s] developed by CYF never indicated Mother

should increase her level of treatment to intensive outpatient therapy or to be

evaluated for mental health medication. Id.

      Mother contends that the trial court abused its discretion by finding the

testimony of Ms. Williams and Dr. Rosenblum that Mother had mental health

concerns since she was a child credible. Id. at 27. Mother asserts CYF failed

to admit any records that she had mental health issues before Dr. Rosenblum

                                     - 16 -
J-A18045-20



evaluated her in 2015. Id. Mother posits that “Dr. Rosenblum relied only

upon Mother’s statement that she had been in therapy all her life.” Id. Mother

further argues that the trial court erred by crediting testimony that she

attempted to downplay her mental health symptoms when meeting with Dr.

Rosenblum. Id. at 26. Mother asserts that her “credibility is a determination

for the [trial] court and [it should not have relied on] Dr. Rosenblum’s belief

that Mother was not credible.” Id.

      CYF counters that “the trial court did not abuse its discretion and/or err

as a matter of law in granting CYF’s petition to terminate Mother’s parental

rights.” Appellee’s Brief at 11. CYF contends that Mother has struggled with

mental health concerns since childhood and been unable to stabilize herself in

a position to care for Child. Id. at 16. CYF maintains that “Mother does not

show the stability and sound capability of judgment that would allow her to

parent a child.” Id. at 17. While Child is familiar with Mother, CYF argues

that terminating Mother’s parental rights will not harm Child because “he does

not rely on Mother to meet any of his needs.” Id. Accordingly, CYF posits

that the trial court properly entered a decree terminating Mother’s parental

rights. Id. at 18.

      The GAL argues that the trial court “heard and properly weighed

evidence regarding ongoing parental incapacity and needs and welfare

standards from [CYF] caseworker, Michelle Williams and psychologist, Dr. Neil

Rosenblum.” GAL’s Brief at 17. Significantly, the GAL maintains that Mother’s

mental health concerns remain “largely untreated or undertreated.” Id. at

                                     - 17 -
J-A18045-20



20. The GAL asserts that “[h]er condition is well known to the trial court and

properly addressed by [Ms. Williams and Dr. Rosenblum].” Id.

      In reviewing an appeal from an order terminating parental rights, we

apply the following standard of review:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. [In re R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010)]. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,     partiality,
      prejudice, bias, or ill-will.

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. Therefore, even where
      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).




                                     - 18 -
J-A18045-20



      The burden is on the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (citation omitted).

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Instantly, the trial court terminated Mother’s parental rights pursuant to

23 Pa.C.S. § 2511(a)(2), (5), and (8). This Court “may affirm the trial court’s

decision regarding the termination of parental rights with regard to any one

subsection of section 2511(a).” In re M.T., 101 A.3d 1163, 1179 (Pa. Super.

2014) (en banc) (citation omitted). The parties here focus on the trial court’s

finding that Mother had mental health issues that led to the removal and

placement of Child and continued to exist. See Trial Ct. Op. at 15-16. While

                                     - 19 -
J-A18045-20



neither the parties nor the trial court expressly frame their analyses in terms

of any subsection or element of Section 2511(a), we review the trial court’s

decision under Section 2511(a)(8). See M.T., 101 A.3d at 1179.

      Section 2511(a)(8) provides:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                  *     *      *

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

23 Pa.C.S. § 2511(a)(8).

      In order to terminate parental rights under this subsection,

      an agency must prove by clear and convincing evidence that “(1)
      that the child has been removed from the care of the parent for
      at least twelve (12) months; (2) that the conditions which had led
      to the removal or placement of the child still exist; and (3) that
      termination of parental rights would best serve the needs and
      welfare of the child.”

In re C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc).              When

considering Section 2511(a)(8), “the court shall not consider any efforts by

the parent to remedy the conditions . . . which are first initiated subsequent

to the giving of notice of the filing of the petition.” 23 Pa.C.S. § 2511(b).



                                      - 20 -
J-A18045-20



      With regard to the first and second requirements under Section

2511(a)(8), the trial court’s decision to terminate a parent’s rights “does not

require an evaluation of [the parent’s] willingness or ability to remedy the

conditions that led to placement of the children.” In re R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006). Instead, subsection (a)(8) “requires only that the

conditions continue to exist” after the twelve-month period beginning with a

child’s removal has elapsed. I.J., 972 A.2d at 9. This Court has recognized

that “by allowing for termination when the conditions that led to removal

continue to exist after a year, [subsection (a)(8)] implicitly recognizes that a

child’s life cannot be held in abeyance while the parent is unable to perform

the actions necessary to assume parenting responsibilities.”      Id. at 11–12

(quoting In re C.L.G., 956 A.2d at 1005).

      As to the third factor under subsection (a)(8), “while both Section

2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and welfare

of the child,’ [a court is] required to resolve the analysis relative to Section

2511(a)(8)” before addressing Section 2511(b). C.L.G., 956 A.2d at 1009.

“The analysis under Section 2511(a)(8) accounts for the needs of the child in

addition to the behavior of the parent.” In re C.B., 230 A.3d 341, 349 (Pa.

Super. 2020) (citation omitted), appeal denied, 234 A.3d 410 (Pa. 2020).

      Instantly, as to the requirement that Child be removed from Mother’s

care for twelve months, the record establishes that Child came into CYF’s care

on August 7, 2017, based on a protective order issued when Mother could not

remember with whom she left Child and police found Child was left alone. See

                                     - 21 -
J-A18045-20



N.T. at 7, 19-20; see also TPR Pet., 6/6/19, at ¶ 8. CYF filed the instant TPR

petition on June 6, 2019, nearly two years after Child’s removal from Mother.

See N.T., at 44. Accordingly, CFY established the first requirement of Section

2511(a)(8). See CLG, 956 A.2d at 1005.

      As to the second factor, the trial court found that Mother’s mental health

was “the primary issue that brought [Child] into care” and remained an issue.

Trial Ct. Op. at 16.   In reaching this decision, the trial court credited Ms.

Williams’ and Dr. Rosenblum’s testimony that Mother continued to struggle

with mental health challenges over the life of the case and did not begin taking

her medication until October of 2019, after CYF filed the TPR petition. Id. at

15-16.

      Our review of the record establishes the following.       Dr. Rosenblum

testified that he conducted four individual evaluations of Mother between 2015

and 2019.     See N.T. at 47-51.    Significantly, both Ms. Williams and Dr.

Rosenblum testified to their understanding that Mother had mental health

concerns based on CYF’s prior involvements with Mother. See id. at 13, 48.

Both testified that they had ongoing concerns that Mother’s mental health

issues. See id. at 18-19, 48-49.

      Further, the trial court noted that Dr. Rosenblum testified that Mother

has displayed mild improvement since he the first time he saw Mother. See

id. at 49.    Nevertheless, but he remained concerned about evidence of

untreated bipolar disorder and possible hallucinations. See id. at 49. Dr.

Rosenblum stated that Mother’s minimization of her symptoms suggests that

                                     - 22 -
J-A18045-20



she does not recognize when she is experiencing difficulty coping with stress

or agitation. Id. at 65. Accordingly, Mother fails recognize “what she needs

to do in order to keep her mental health balanced and functioning effectively."

Id.

      Dr. Rosenblum also conducted three interactional evaluations of Mother

and Child. Dr. Rosenblum testified that Mother tries to remain engaged when

she is with Child but has difficulty with structure and promoting education.

N.T. at 65. Dr. Rosenblum further opined that “Mother struggles to maintain

stability in her own life and would certainly have difficulty doing the same for

Child.” Id. at 66.

      Additionally, when asked by CYF’s counsel whether Mother would be

able to care for Child full time in her current state, Dr. Rosenblum responded:

      I do not believe that [Mother] achieved the stability in her mental
      health functioning that she’s capable of making sound decisions
      or providing appropriate care for [Child]. . . .

                                  *     *      *

      My concern is that [Mother’s] decision-making [is] impaired by her
      mental health functioning, that she doesn’t recognize [Child’s]
      emotional needs. There have been concerns about domestic
      violence and unstable relationships with other people, and I just
      don’t believe that she shows the stability and the sound capability
      of judgment that would allow her to parent a child.

Id. at 49-50; see also Report, 11/16/19, at 7 (concluding that Mother’s

“mental health status remains marginal, unpredictable, and not consistent

with someone who can be reliably depended upon to use sound judgment”).




                                      - 23 -
J-A18045-20



      Accordingly, the record supported the trial court’s finding that Mother’s

mental health was “the primary issue that brought [Child] into care” and

remained an issue. Moreover, we discern no basis to disturb the trial court’s

ultimate conclusion that CYF presented clear and convincing evidence

establishing that the second factor of subsection (a)(8)—that the conditions

that led to Child’s removal continue to exist after more than twelve months

from Child’s removal. See I.J., 972 A.2d at 9.

      As to the third element of subsection (a)(8)—i.e., that termination would

best serve the needs and welfare of Child—the trial court concluded that

Mother had “repeatedly been unable to demonstrate that she can prove Child

with a safe environment.” Trial Ct. Op. at 15. As stated above, the trial court

heard and credited testimony that Mother’s ongoing mental health issues

remained a barrier to proceeding with further unsupervised visitations and

ultimately reunification.   See N.T. at 18-19, 49-50.          Additionally, Dr.

Rosenblum, when evaluating Mother, also had opportunities to observe

Mother’s interactions with Child. See id. at 66, 68; Report, 2/7/18, at 1-2;

Report 11/12/18, at 1-3; Report, 11/16/19, at 2-4. As Dr. Rosenblum noted:

      I think [Mother] tries with [Child]. Again, I know that she adores
      him and can be playful with him at times, but there are other times
      when she’s not focused on what he’s doing. She does have
      difficulty with structure and promoting learning, and in my
      opinion, she has difficulty keeping her own life stable consistently,
      and I think that she would have -- I know that she would have
      difficulty doing the same for [Child].

                                  *     *      *



                                      - 24 -
J-A18045-20


       . . . I have seen that [Mother] doesn’t fully recognize what
       behaviors are age-appropriate for [Child], and sometimes, you
       know, therefore doesn’t respond to him effectively . . . .

N.T. at 65-66. Accordingly, the record supported the trial court’s findings of

fact and the court’s legal conclusion that CYF provided sufficient evidence that

the termination of Mother’s parental rights would best serve the needs and

welfare of the Child as required by the third requirement of subsection (a)(8).

See C.B., 230 A.3d at 349.

       We acknowledge the challenge of the instant case in determining

whether Mother’s mental health issues have prevented her from providing

appropriate parental care for Child, and we are sympathetic to Mother’s

ongoing struggle with these concerns. Indeed, as Mother notes, she complied

with a drug and alcohol assessment and the recommendations for weekly

outpatient mental health therapy. Moreover, the trial court consistently found

her to be at least in moderate compliance with her FSP goal, including her

mental health goals. Lastly, as noted by Mother, the trial court did not enter

an order requiring her to take psychiatric medications, nor did CYF implement

a FSP requirement that she attend more structured mental health programs.

       Nevertheless, Dr. Rosenblum remained steadfast in his expert opinion

that Mother’s mental health issues impeded her ability to provide appropriate

care for Child and that the mental health issues continued to exist. 11 Those

____________________________________________


11We note that Mother stipulated to Dr. Rosenblum’s qualifications at the TPR
hearing. Moreover, while Mother advances several arguments that the trial



                                          - 25 -
J-A18045-20



conditions existed for more than two years after Child’s removal from Mother’s

care. As this Court has stated,

       the application of Section [2511](a)(8) may seem harsh when the
       parent has begun to make progress toward resolving the problems
       that had led to removal of her children. . . . However, by allowing
       for termination when the conditions that led to removal of a child
       continue to exist after a year, the statute implicitly recognizes that
       a child’s life cannot be held in abeyance while a parent attempts
       to attain the maturity necessary to assume parenting
       responsibilities.   The court cannot and will not subordinate
       indefinitely a child’s need for permanence and stability to a
       parent’s claims of progress and hope for the future. Indeed, we
       work under statutory and case law that contemplates only a short
       period of time, to wit eighteen (18) months, in which
       to complete the process of either reunification or adoption for a
       child who has been placed in foster care.

R.J.S., 901 A.2d at 513 (emphasis in original).

       In sum, having reviewed the record, the trial court’s opinion, and

Mother’s arguments in this appeal, we conclude that the trial court’s factual

findings were supported by the record and that the trial court did not err in

determining that CYF presented clear and convincing evidence for terminating

Mother’s parental right under Section 2511(a)(8).           Accordingly, we are

constrained to conclude that Mother’s arguments do not merit relief.            See

S.P., 47 A.3d at 826-27.

                                   Section 2511(b)

____________________________________________


court erred in its consideration of Dr. Rosenblum’s testimony, those
arguments go to the weight and credibility of his opinion regarding Mother’s
mental health state and her abilities to interact with Child. Further, Mother
did not call her own medical expert witness or present testimony to rebut Dr.
Rosenblum’s conclusions.

                                          - 26 -
J-A18045-20



      Mother does not challenge the trial court’s analysis of Section 2511(b)

in her brief. While we could find this issue waived for failure to present an

argument or cite legal authority, we will address the issue of the Child’s best

interests. See C.L.G., 956 A.2d at 1009 (addressing the best interests of the

child under Section 2511(b) sua sponte). But see In re M.Z.T.M.W., 163

A.3d 462, 466 & n.3 (Pa. Super. 2017).

      Section 2511(b) provides:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

      The focus in terminating parental rights under Section 2511(a) is on the

parent, but the focus under Section 2511(b) turns to the child. See C.L.G.,

956 A.2d at 1008. Our Supreme Court has stated:

      The emotional needs and welfare of the child have been properly
      interpreted to include “[i]ntangibles such as love, comfort,
      security, and stability.” In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child's “needs
      and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond.




                                     - 27 -
J-A18045-20



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations omitted).

      Instantly, the trial court noted:

      Case-worker, Ms. Williams and psychological expert, Dr.
      Rosenblum both testified that [Child] is bonded with his foster
      mother and severance of the bond would not cause serious harm
      to [Child]. This [c]ourt found severance of the relationship
      between Mother and Child was in the best interest of [Child].
      [Child] is with [Mother’s] relative, who has shared her desired to
      allow [Mother] and [Child] to maintain a relationship.
      Nonetheless, this [c]ourt believes it is [in Child’s] best interest
      that he is provided permanency and that [Mother’s] parental
      rights be terminated.

Trial Ct. Op. at 16.

      As noted above, there was sufficient evidence that Mother’s mental

health issues impeded her ability to provide appropriate care for Child.

Moreover, the record supports the trial court’s findings that Child had a bond

with foster mother and that while a bond existed between Mother and Child,

severing that bond would be in Child’s best interests.     See N.T. at 17-19

(indicating Ms. Williams’ testimony regarding Child’s need for permanency).

Moreover, as discussed by the trial court, Dr. Rosenblum opined that “Child’s

relationship with [Mother] is not based on a secure attachment and . . .that

[Child’s attachment] is, at this point in time, is more securely connected to

his foster mother.” See id. at 52. Dr. Rosenblum continued that Child did

“not rely on [Mother] to meet his developmental, psychological or emotional

needs” and concluded that Child would not suffer psychological harm from the

termination of Mother’s parental rights. See id. at 52-53. Accordingly, we




                                     - 28 -
J-A18045-20



find no error or abuse of discretion in the trial court’s conclusion that CYF

presented clear and convincing evidence satisfying Section 2511(b).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                   - 29 -